DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communications files on November 4, 2021, claims 4-5 and 9-11 are 
Amended and claims 1-3 and 6-8 are canceled per applicant’s request.  Therefore, claims 4-5 and 9-11 are presently pending in the application. 
Reasons for Allowance
Claims 4-5 and 9-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:
As to claims 4-5, 9, and 10, the prior art of records fail to anticipate or suggest method for enhancing speed of incremental backup, the method being applicable to a storage system, the storage system comprising a source storage device and a target storage device, the incremental backup belonging to backup from the source storage device to the target
storage device, the method comprising: 
regarding a predetermined location within the storage system, determining whether a record file exists, wherein the record file is used for recording information regarding files of the source storage device, during an accelerated incremental backup management procedure, in 
response to the record file existing, determining whether any file needing to be compared exists,

during the accelerated incremental backup management procedure, comparing said any file needing to be compared with content of the record file in response to existing of said any file needing to be compared to generate at least one comparison result, wherein said at least one comparison result indicates whether a set of attributes of said any file needing to be compared completely exist in the record file;
during the accelerated incremental backup management procedure, determining whether any difference is found according to said at least one comparison result, wherein it is determined that no difference is found if said at least one comparison result indicates that the set of attributes of said any file needing to be compared completely exist in the record file, otherwise, it is determined that said any difference is found; and 
during the accelerated incremental backup management procedure, preventing triggering any backup from the source storage device to the target storage device in response to said no difference is found;
wherein the step of determining whether said any file needing to be compared exists is performed multiple times to generate a third determination result and a fourth determination result, wherein the third determination result indicates that said any file needing to be compared exists, and the fourth determination result indicates that said any file needing to be compared does not exist; the step of comparing said any file needing to be compared with content of the 
in response to the fourth determination result, updating the record file, wherein after the record file has been updated, the content of the record file comprises at least one set of attributes of at least one file copied from the source storage device to the target storage device during the accelerated incremental backup management procedure, together with the other limitations of the independent claims.
The dependent claim 11 being definite, enable by the specification, and further limiting to the independent claim, are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164